Citation Nr: 1823339	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to an initial rating in excess of 20 percent for sciatic nerve dysfunction, left lower extremity.

2.   Entitlement to an initial rating in excess of 20 percent for sciatic nerve dysfunction, right lower extremity.

3.   Entitlement to a rating in excess of 20 percent for low back syndrome with degenerative joint disease, scoliosis with intervertebral disc syndrome prior to March 8, 2016, a rating of 40 percent from March 8, 2016, to July 27, 2016, and a rating in excess of 20 percent from that date.

4.   Entitlement to a separate rating for bowel or bladder impairment or erectile dysfunction as secondary to the service-connected low back disability.

5.   Entitlement to a rating in excess of 20 percent for status post lateral meniscectomy, right knee, prior to December 19, 2016.

6.   Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease prior to December 19, 2016.

7.   Entitlement to an initial rating in excess of 30 percent for residuals of right knee total arthroplasty from February 1, 2018.

8.   Entitlement to a rating in excess of 10 percent prior to March 8, 2016 for status post removal of osteoma, right frontal sinus, a rating in excess of 30 percent from March 8, 2016, to July 27, 2016, and a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	John M. Dorle, Claims Agent


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1977 to September 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 and September 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, these matters were remanded for additional development.

The Board has added the issue seeking entitlement to separate ratings for bowel or bladder impairment or for erectile dysfunction as secondary to the service-connected lumbar spine disability, as such has been raised by the record and is part of the current appeal before the Board seeking an increased rating for the service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  

In March 2018, the Veteran filed a VA Form 9, Substantive Appeal, on the issue of service connection for sleep apnea.  However, the record reflects the RO is still working on the appeal; therefore, it is not ready for adjudication by the Board, and will not be addressed further in this decision.

The issue of entitlement to a separate rating for bowel or bladder impairment and erectile dysfunction as secondary to service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   In April 2017, prior to the promulgation of a Board decision in the matters of increased ratings for sciatic nerve dysfunction of the left and right lower extremities, the Veteran, through his representative, requested that the appeals in these matters be withdrawn; there is no question of fact or law in those matters remaining for the Board to consider.

2.   Prior to March 8, 2016, the Veteran's low back disability was manifested by pain, limitation of motion, forward flexion of the thoracolumbar spine greater than 30 degrees, and guarding severe enough to result in abnormal gait; neither favorable nor unfavorable ankylosis of the thoracolumbar spine was shown; and there were no incapacitating episodes.

3.   From March 8, 2016, the Veteran's low back disability the Veteran's low back disability has been manifested by pain and functional loss resulting in limitation of motion with flexion more nearly approximating limitation to 30 degrees or less; ankylosis of the thoracolumbar spine was not shown, and a preponderance of the evidence is against a finding of any incapacitating episodes.

4.   Prior to December 19, 2016, the Veteran's status post lateral meniscectomy of the right knee was manifested by moderate lateral instability.

5.   Prior to December 19, 2016, the Veteran's degenerative joint disease of the right knee manifested in noncompensable painful limitation of flexion.  
6.   Prior to December 19, 2016, the Veteran's removal of semilunar cartilage was symptomatic.

7.   The evidence of record does not demonstrate that the Veteran has had chronic residuals of severe painful motion or weakness or any intermediate degrees of residual weakness, pain, or limitation of motion in the right knee since February 1, 2018.

8.   For the period prior to March 8, 2016, the Veteran's status post removal of osteoma, right frontal sinus, manifested in three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

9.   For the period from March 8, 2016, to prior to July 27, 2016, the Veteran's status post removal of osteoma, right frontal sinus, manifested in more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

10.   For the period from July 27, 2016, the Veteran's status post removal of osteoma, right frontal sinus, manifested in three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.




CONCLUSIONS OF LAW

1.   Regarding the claims of increased ratings for sciatic nerve dysfunction of the left and right lower extremities, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.   The criteria for a disability rating in excess of 20 percent rating for a low back disability prior to March 8, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

3.   The criteria for a disability rating in excess of 40 percent rating for a low back disability from March 8, 2016 to July 27, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

4.  The criteria for a disability rating of 40 percent, but no higher, for a low back disability from July 27, 2016, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

5.   Prior to December 19, 2016, for status post lateral meniscectomy of the right knee, the criteria for a disability rating in excess of 20 percent based on instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

6.   Prior to December 19, 2016, for degenerative joint disease of the right knee, the criteria for a disability rating in excess of 10 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260, 5261 (2017).

7.   Prior to December 19, 2016, the criteria for a separate 10 percent, but no higher, rating for symptomatic removal of the semilunar cartilage have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258, 5259 (2017).

8.   From February 1, 2018, the criteria for a disability rating in excess of 30 percent for right total knee replacement have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2017).  

9.   For status post removal of osteoma, right frontal sinus, the criteria for a disability rating in excess of 10 percent prior to March 8, 2016, for a disability rating in excess of 30 percent for the period from March 8, 2016 to prior to July 27, 2016, and for a disability rating in excess of 10 percent for the period from July 27, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.97, DC 6512 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Withdrawal of Increased Ratings for Sciatic Nerve Dysfunction, Left and Right Lower Extremities

The Board has jurisdiction where there is a question of fact or law in any matter which under 28 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative (in writing or on the record at a hearing) at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In written correspondence dated in April 2017, the Veteran's representative requested withdrawal of the appeals seeking increased ratings for sciatic nerve dysfunction of the left and right lower extremities.  Accordingly, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal in these matters.

II.  Duties to Notify and Assist

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Evidence to be considered in the appeal of an assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where a disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

A.   Low Back Syndrome with Degenerative Joint Disease, Scoliosis with Intervertebral Disc Syndrome

The Veteran seeks an increased rating for his service-connected low back syndrome with degenerative joint disease, scoliosis with intervertebral disc syndrome.  Specifically, the Veteran seeks a rating in excess of 20 percent for the period prior to March 8, 2016, a rating in excess of 40 percent for the period from March 8, 2016 to July 27, 2016, and a rating in excess of 20 percent for the period since July 27, 2016.

The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243 (degenerative arthritis of the spine with intervertebral disc syndrome). 

The evidence of record indicates that the Veteran has been diagnosed with lumbar degenerative disc disease and scoliosis.  See, e.g., the June 2010 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, in cases concerning the thoracolumbar spine the following ratings will apply:

A disability evaluation of 100 percent is appropriate when the veteran shows unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A disability evaluation of 50 percent is appropriate when the veteran shows unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A disability evaluation of 40 percent is appropriate when the veteran shows forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A disability evaluation of 20 percent is appropriate when the veteran shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

Note (1): For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

1.  Prior to March 8, 2016

Turning to the evidence, the Veteran underwent a VA examination of his spine in June 2010.  The Veteran reported progressively chronic pain in the low back, aching and at a level of 6 to 7 on a scale of 10.  The Veteran reported occasional sharp and stabbing "catching" in the back with sudden movement.  He said he did not have urinary incontinence but suffered from erectile dysfunction.  The Veteran also reported fatigue, decreased motion, stiffness, weakness, and spasms, and described the pain as severe, occurring one to six days a week.  The Veteran reported that he was able to walk one to three miles.  The examiner noted a pelvis tilted to the right and slight right-sided curvature of the spine.  The examiner described the Veteran's gait as antalgic with scoliosis.  The examiner found spasms, guarding, pain with motion, tenderness and weakness in the thoracic sacrospinalis.  The examiner noted that the spasms and guarding were severe enough to be responsible for an abnormal gait or spinal contour.  The Veteran's upper and lower sensory reception and reflexes were normal.  His thoracolumbar range of motion was forward flexion 0 to 65 degrees.  There was objective evidence of pain with range of motion.  The examiner noted that there was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  Imaging of the Veteran's spine showed scoliosis, narrowing of the L4-5 disc space, anterolateral osteophytes.  The examiner diagnosed lumbar degenerative disc disease with L4-5 disc space narrowing, traumatic arthritic changes with osteophytosis, and moderate scoliosis.  The examiner found that these symptoms would have a significant effect on the Veteran's occupation as a chaplain due to decreased mobility, problems lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, and pain.  The examiner also found that these symptoms would severely limit the Veteran's ability to do chores, exercise, recreational activities and travel, and would make his participation in sports impossible.

The Veteran was treated for his back disability at a VA facility from June 2010 through September 2011.

The Veteran underwent a new VA examination for his spine in March 2013.  He told the examiner that he continues follow-up treatments at VA facilities and that he was using meloxicam, cyclobenzaprine, and Tylenol for the pain.  The Veteran was tested for the range of motion of his thoracolumbar spine.  Forward flexion ended at 90 degrees but pain began at 70 degrees.  The Veteran's range of motion was tested after repetitive use with the same results.  The examiner noted functional loss in incoordination, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner did not find localized tenderness or pain to palpation for joints or soft tissue.  The examiner found guarding or a muscle spasm resulting in an abnormal spinal contour.  The examiner found that the Veteran had intervertebral disc syndrome of the thoracolumbar spine.  The Veteran said that he used a Transcutaneous Electrical Nerve Stimulation unit for therapy five to six days a week.  Imaging of the Veteran's spine showed arthritis but no vertebral fracture.  The examiner found that the Veteran's back condition impacted his ability to work because his work required driving, preventing him from using pain medicine.

In February 2016 the Veteran submitted a written statement to the VA discussing each of his disabilities.  Concerning the spinal disability, the Veteran wrote that his back pain is constant.  The Veteran said that it was aggravated by sitting too long in one position, walking, running, or even moving around in bed.  He said that his back and knee pain made it impossible for him to drive long distances and he was forced to reduce his work-related travel.  He said that he had to forego pain medicine in order to drive for work and he had been unable to sleep well.

Prior to March 8, 2016, the Veteran's low back disability did not more nearly approximate the criteria for a higher 40 percent rating.  The VA examination of the Veteran's spine in June 2010 found forward flexion of the thoracolumbar spine of 65 degrees with objective evidence of pain.  On March 2013 VA examination, forward flexion was to 90 degrees with pain beginning at 70 degrees.  The Board has considered the Veteran's complaints of pain and objective evidence of pain, with accompanying functional loss in incoordination, pain on movement, and interference with sitting, standing, and/or weight-bearing, and difficulty with lifting.  However, even when considering such additional functional loss, the evidence does not show that the Veteran's low back disability more nearly approximates forward flexion to 30 degrees or less or favorable ankylosis of the thoracolumbar.  

Additionally, there is no evidence indicating that the Veteran experienced any incapacitating episodes requiring prescribed bed rest during the appellate period that would warrant a rating in excess of 20 percent under the criteria for intervertebral disc syndrome based on incapacitating episodes.  The June 2010 VA examination report noted that there had been no incapacitating episodes of spine disease, and the March 2013 VA examination report noted that there had been no incapacitating episodes within the previous 12 months.  

As such, a preponderance of the evidence is against the claim for a rating in excess of 20 percent prior to March 8, 2016.

2. From March 8, 2016 to prior to July 27, 2016

On March 8, 2016, a private doctor performed a Thoracolumbar Disability Benefits Questionnaire for the Veteran.  The private practitioner diagnosed the Veteran with mechanical back pain syndrome, lumbosacral sprain or strain, facet joint arthropathy, degenerative disc disease, degenerative scoliosis, foraminal/ lateral/ recess/ cetral stenosis and degenerative spondylolisthesis.  The Veteran reported painful flare-ups that reduced his range of motion and functional loss or impairment of his thoracolumbar spine.  The doctor said that the Veteran's forward flexion was 30 degrees.  The doctor reported no change in range of motion after repetitive testing, but reported pain contributing to functional loss or limitation of the range of motion.  The doctor also reported pain in weight-bearing and localized tenderness or pain to palpation of joints or soft tissue.  He found functional loss due to reduced and weakened movement, fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  The doctor also reported functional limitation during use over a period of time and during flare-ups.  The doctor found the Veteran had a neurogenic bowel and bladder and erectile dysfunction.  He found that the Veteran had intervertebral disc syndrome and reported that the Veteran had been incapacitated for at least six weeks over the twelve months prior to the exam.  The doctor reported that the Veteran was using a cane and that diagnostic testing of the Veteran had shown arthritis in the thoracolumbar spine.  

A preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 40 percent from March 8, 2016 to prior to July 27, 2016.  The private doctor described a thoracolumbar forward flexion range of motion limited to 30 degrees, which most nearly approximates the criteria for the assigned 40 percent disability rating.  The Board acknowledges the March 2016 report's statements concerning the Veteran's pain, fatigability, weakness, decreased sensitivity to touch, and reduced coordination.  Even considering these factors, there is nothing in the record that suggests that the Veteran's condition resulted in a functional loss warranting a higher rating under this Diagnostic Code, i.e. the spine being fixed in flexion or extension, or ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.  In other words, the 40 percent evaluation assigned contemplates the effect of the Veteran's complaints of pain, fatigue, weakness, decreased sensitivity to touch, and reduced coordination, and an increased evaluation based thereon is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).
Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The March 2016 Disabilities and Benefits Questionnaire completed by a private practitioner indicated that the Veteran had been incapacitated, requiring bed rest prescribed by a physician and treatment by a physician, for at least six weeks during the prior twelve months.  The March 2016 examination did not provide any information about the six weeks of physician-prescribed bed rest that the Veteran had underwent in 2015 or 2016 and there is no mention of bed rest in the VA treatment records or private treatment records found in the Veteran's claims file during that time or in the Veteran's February 2016 written statement about his disabilities.  The Board finds that the three other VA treatment records indicating that there were no incapacitating episodes and the absence of evidence of any such episodes throughout the claims file holds more probative weight than the March 2016 private examination report's statement.  Therefore, a preponderance of the evidence is against a finding that the Veteran is entitled to a higher 60 percent rating based on incapacitating episodes.

3. From July 27, 2016

The Veteran underwent another VA examination of his spine on July 27, 2016.  The VA examiner noted that the Veteran continued to use his Transcutaneous Electrical Nerve Stimulation unit and that he was applying diclofenac gel, menthol/ m-salicylate cream, and lidocaine cream.  The Veteran reported having constant back pain and experiencing painful flare-ups of upon prolonged sitting such as driving for an extended time.  Forward flexion was 0 to 60 degrees with pain and was noted to cause functional loss.  The examiner reported objective evidence of localized tenderness or pain on palpation of the center of the lumbar area and to the left side.  The examiner found no additional loss of function after three repetitions, but noted that the Veteran was not being tested during a flare-up or immediately after repetitive use over time, and thus the examiner was unable to determine any increase in limitations under such conditions.  The examiner noted that there was functional loss due to less movement than normal, weakened movement, disturbance of locomotion, and interference with sitting and standing.  The examiner explained that the pain made the Veteran's lower back fatigue easily, which interfered with sitting, standing, and walking.  The examiner indicated that the Veteran did not have ankylosis.  The examiner said that the Veteran uses a cane due to his back condition.  The examiner concluded that the Veteran will require frequent rest periods when working, and assistance with carrying moderate to heavy loads.  The examiner concluded that the Veteran did not have neurologic abnormalities of bowel or bladder impairment.  The Veteran did have intervertebral disc syndrome, but had not experienced any incapacitating episodes.

Although the Veteran's range of thoracolumbar flexion was measured at 60 degrees, when considering DeLuca factors of pain and associated functional loss, including pain with movement, easy fatigability, interference with sitting, standing, walking, and lifting, the Board resolves doubt in the Veteran's favor and concludes that his disability picture more nearly approximates the criteria for a 40 percent rating, that is, forward flexion of 30 degrees or less.  Therefore, the Board finds that the Veteran is entitled to a higher 40 percent rating from July 27, 2016. 

With respect to higher disability ratings, the Veteran has not displayed unfavorable ankylosis of the entire spine or unfavorable ankylosis of the thoracolumbar spine to warrant a 100 or 50 percent rating, respectively.  

Additionally, the evidence does not show the Veteran had incapacitating episodes from July 27, 2016.  Therefore, a higher rating is not warranted under the rating criteria for intervertebral disc syndrome.

The Board has also considered whether the Veteran is entitled to any separate ratings for any neurologic conditions.  The Veteran is separately service-connected for sciatic nerve dysfunction of the bilateral lower extremities and the Veteran, through his representative, has specifically requested to withdraw the appeal of the ratings for those issues.  Therefore, the Board will not further address any neurological impairment of the lower extremities.  As explained in the below remand, there is an indication the Veteran may have neurogenic bladder or bowel impairment or erectile dysfunction secondary to the low back disability, and the issue is being remanded for further development.

In summary, a preponderance of the evidence is against a rating in excess of 20 percent prior to March 8, 2016 and in excess of 40 percent from March 8, 2016 to July 27, 2016.  A 40 percent, but no higher, rating is warranted from July 27, 2016.

B.   Right Knee Disability

Prior to December 19, 2016, the Veteran's right knee disability was assigned a 20 percent rating based on instability pursuant to Diagnostic Code 5257 and a 10 percent rating for degenerative joint disease of the right knee based on limitation of flexion (DC 5010-5260).  The Veteran underwent a total knee replacement in December 2016 and, in a March 2017 rating decision, the RO recharacterized the Veteran's right knee disabilities to be evaluated as right knee total arthroplasty (DC 5055), the diagnostic criteria specifically applicable to knee replacement (prosthesis).  The Veteran was assigned a 100 percent rating under these criteria from December 19, 2016 to January 31, 2018.  As the Veteran was assigned the maximum schedular rating for the right knee during this time period, the Board will not further discuss rating of the knee during this period of time.  From February 1, 2018, the Veteran has been assigned a 30 percent rating pursuant to the provisions of DC 5055.  The Board will discuss each period in turn.

1. Prior to December 19, 2016 

On June 2010 VA examination of the Veteran's right knee, the Veteran noted pain of 5-6 out of a 10 pain scale on long ambulation.  He reported that his knee tended to twist and give to the outside easily.  He felt that he guarded his movements to accommodate.  He reported having a twist injury the prior year due to the knee giving out that required stitches.  The Veteran reported having persistent swelling and pain along the joint line with chronic tenderness throughout.  He indicated that he had a rigid brace for the knee, but did not use it frequently as it caused pain.  The Veteran stated that he had several episodes of subluxation or dislocation each week and that the knee locked several times a year, but less than monthly.  The Veteran reported experiencing giving way and instability of the knee, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  The Veteran indicated that he was able to stand up to one hour and walk one to three miles.  The examiner noted severe flare-ups every five or six months, lasting two to four weeks.  Examination of the knee revealed crepitus, deformity, edema, malalignment, redness, tenderness, pain at rest, instability, weakness, abnormal movement, and guarding of movement.  The examiner also reported moderate lateral instability in the knee.  Instability testing revealed abnormal medial/lateral collateral ligament stability and valgus deviation on stress for the collateral ligament.  There was no locking or dislocation, but effusion was noted.  The meniscus was noted to be surgically absent.  Right knee flexion was to 128 degrees, and extension was full to 0 degrees.  The examiner noted there was objective evidence of pain with range of motion and following repetitive use testing.  There was not additional limitation of motion after repetitive use testing.  There was no right knee joint ankylosis.  X-rays showed degenerative changes of the right knee with bony osteophytes and narrowing of the joint space as well as possible soft tissue calcification.  The examiner diagnosed progressive degenerative joint disease with traumatic arthritic osteophytosis and joint space narrowing and tibial arthritic calcification and mild effusion.  He also noted there was residual laxity and losses in range of motion with pain.  He explained that the right knee disability caused decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, pain, difficulty with long sitting and standing, and a fall history with risk of fall due to laxity.

The Veteran underwent another VA examination of his knee in March 2013.  The Veteran reported having chronic pain treated with meloxicam or Tylenol and wearing a patella support brace at least 5 to 7 days a week for the last 2 years.  The Veteran did not report experiencing any flare ups.  The Veteran's right knee flexion was limited to 135 degrees, with evidence of pain at 105 degrees.  There was no limitation of extension of the right knee and no sign of pain.  The Veteran was able to complete repetitive use testing with no additional limitation of range of motion.  The examiner noted functional loss from reduced range of motion, weakened movement, incoordination, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  The examiner noted pain to palpation in both knees.  The Veteran's knee flexion strength was normal and joint stability testing was normal and the examiner found no evidence of patellar subluxation or dislocation.  The examiner noted the Veteran had experienced a meniscal tear with removal of the meniscus and checked a box indicating he had frequent episodes of pain and effusion in the knee; however, he subsequently explained that the Veteran experienced pain and occasional effusion as a residual of the meniscectomy.  There was no X-ray evidence of patellar subluxation.

In June and July 2015 the Veteran fell after his right knee gave out.  He was treated at hospital emergency rooms on both occasions.  

In July 2015, a private facility performed an MRI on the Veteran's right knee.  The MRI report showed knee joint effusion, marked deficiency of the lateral meniscus related to previous extensive meniscectomy, full-thickness chondral loss throughout most of the lateral compartment, intrasubstance signal in the medial meniscus without definitive criteria of tearing, mild to moderate chondromalacia within the medial compartment, advanced patellofemoral chondromalacia, and a rounded lesion posterior to the distal femur which the examiner believed was probably a ganglia.

Two private doctors treated the Veteran's right knee in July and August 2015.  The doctors diagnosed osteoarthritis and degenerative joint disease of the right knee with effusion.  One doctor removed fluid from the Veteran's knee, injected anti-inflammatory fluid, prescribed nonsteroidal oral medications, administered steroidal injections, and recommended exercise and weight loss.  The Veteran could fully extend his knee and had flexion to 110 degrees.

In a February 2016 written statement discussing his disabilities, the Veteran reported that his knee has become increasingly unstable over time.  He reported his falls, which resulted in an injury to the Veteran's head and severe swelling and pain in the knee.  Fluid injections at a VA treatment facility reduced the pain in late 2015 but it had escalated once again by the following January.

The Veteran's right knee was examined in March 2016 by a private practitioner.  The doctor diagnosed knee joint osteoarthritis, knee instability, and patellofemoral pain syndrome.  The doctor said that the Veteran's right knee flexion was limited to 90 degrees and his extension was limited to 10 degrees and the Veteran showed evidence of pain when bearing weight and after repetitive motion.  There was no additional limitation of motion after repetitive use testing.  The doctor reported functional loss of less movement than normal and more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with standing and sitting in both knees.  The doctor stated that the Veteran's flexion and extension were reduced in strength and noted that the Veteran used a cane and knee brace for movement.  The doctor also reported that both knees showed crepitus.  Joint stability testing was not completed.  

The Veteran underwent another VA examination of his right knee in July 2016.  The examiner found degenerative joint disease with right knee instability.  The Veteran reported painful flare-ups of the knee after prolonged use.  The Veteran could fully extend his right knee but flexion was limited to 110 degrees.  Pain was noted on examination, but did not cause functional loss.  The examiner found no evidence of pain with weight-bearing but did find evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  The examiner found no functional loss on initial testing and after three repetitions.  The examiner noted additional factors contributing to disability of instability of station, disturbance of locomotion, interference with sitting and standing, and that prolonged use caused pain.  The Veteran's right knee flexion and extension were of less than normal strength and the examiner noted a history of slight lateral instability and no recurrent subluxation.  He was unable to test the Veteran's joint stability due to pain.  There was no right knee ankylosis.  The examiner noted the Veteran did not have a history of recurrent effusion.  The Veteran constantly used a knee brace.  The examiner concluded that the Veteran's right knee condition affected his occupational tasks in that the Veteran will require frequent rest periods due to pain and he will require assistance with carrying moderate to heavy loads.

The Veteran was treated for his knee at a VA facility in September 2016.  The Veteran reported improved strength and flexibility of the knee at that time.

a. Instability

Under Diagnostic Code 5257 (Knee, other impairment of), recurrent subluxation or lateral instability of the knee that is moderate warrants a 20 percent rating; and that is severe warrants a 30 percent rating.

The Veteran's right knee disability has been assigned a 20 percent rating under Diagnostic Code 5257 for moderate instability, so in order to obtain a higher 30 percent rating, the evidence must show the Veteran's disability picture more nearly approximates severe recurrent subluxation or lateral instability.  During the June 2010 VA examination the Veteran reported subluxation several times per week, but the March 2013 VA examination stated that there was no evidence of subluxation on X-ray and there is no other record or mention of subluxation in the Veteran's claims file.  The June 2010 VA examination of the Veteran's right knee included stability testing and found moderate lateral instability.  The March 2016 private examination mentioned knee instability but did not include any other information such as the type or degree of instability.  The July 2016 VA examination included the Veteran's statement that he had a history of slight lateral instability in the knee but did not include any stability testing due to the pain of the knee.  The objective medical evidence from the June 2010 examination showing moderate lateral instability of the right knee is more probative than the Veteran's statement to the July 2016 examiner that he had a history of slight lateral instability.  Here, taking into consideration the above evidence along with the Veteran's history of falls due to knee instability and the constant use of a brace, the Board concludes that the weight of the evidence is against a finding that the Veteran's disability picture more nearly approximates severe recurrent subluxation or lateral instability; hence, a higher 30 percent rating under DC 5257 is not warranted.




b. Limitation of Motion

The Veteran's right knee disability has also been assigned a 10 percent rating for traumatic arthritis with limitation of flexion, under hyphenated Diagnostic Code 5010-5260.  Under Diagnostic Code 5260 (Leg, limitation of flexion), a knee limited in its flexion to 60 degrees warrants a noncompensable rating; 45 degrees warrants a 10 percent rating; 30 degrees warrants a 20 percent rating; and 15 degrees warrants a 30 percent rating.  

Diagnostic Code 5010 provides that traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  Where limitation of motion is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5010.  Limitation of motion must be objectively confirmed by findings, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.45(f).  The record indicates the RO assigned a 10 percent rating based on a finding that the Veteran had noncompensable painful motion.  In order for him to be entitled a rating in excess of 10 percent, the evidence must show that he has compensable limitation of motion under one or more appropriate Diagnostic Code.

Under Diagnostic Code 5261 a knee limited in its extension to 5 degrees warrants a noncompensable rating; 10 degrees warrants a 10 percent rating; 15 degrees warrants a 20 percent rating; 20 degrees warrants a 30 percent rating; 30 degrees warrants a 40 percent rating; and 45 degrees warrants a 50 percent rating.

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Further, the evidence does not support higher or separate ratings for limitation of flexion or extension for the Veteran's knee under DCs 5260 or 5261.  At no time during the appeal period did the Veteran's right knee show limitation of flexion to 60 degrees or more, even when considering pain and functional loss, which would warrant a disability rating under Diagnostic Code 5260.  The March 2016 private physician's report found a limitation of extension to 10 degrees, but this result is inconsistent with the March 2013 and July 2016 VA examinations which found no limitation of extension.  The Veteran's February 2016 written statement discusses his knee troubles in detail but does not say that he could not fully extend it.  Because the March 2013 and July 2016 examinations and the February 2016 statement from the Veteran are consistent on this point, the Board finds that they hold more probative value than the March 2016 private examination.  The preponderance of the evidence is against a finding that the Veteran's right knee extension was limited, even when considering limitation of motion caused by pain and associated functional loss.  See DeLuca v. Brown, 8 Vet. App. 202, 207 (1995); VAOPGCPREC 9-98.  In addition, the current rating for the knee specifically accounts for painful motion under 38 C.F.R. § 4.59.  In summary, a higher or separate rating based on limitation of motion is not warranted for the right knee.

c. Other Considerations

The Board has also considered whether a separate or higher rating is warranted under any other applicable Diagnostic Code.  

DC 5259 provides a 10 percent rating where there has been removal of semilunar cartilage that is symptomatic.  "Symptomatic" is defined as "pertaining to or of the nature of a symptom," while "symptom" is defined as "any subjective evidence of disease or of a patient's condition, i.e., such evidence as perceived by the patient."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1816, 1817 (32d ed. 2012).

DC 5258 provides a 20 percent rating where there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

The Board concludes that a separate 10 percent rating is warranted under DC 5259 for removal of semilunar cartilage, symptomatic.  The record reflects the Veteran had his meniscus removed and that residuals of the surgery have been symptomatic, as reflected by locking of the joint and effusion into the knee.  Specifically, on June 2010 VA examination, the Veteran reported that the knee locked several times a year, but less than monthly.  Additionally, effusion was shown on examination.  Further, on March 2013 VA examination, the examiner noted the Veteran had experienced a meniscal tear with removal of the meniscus.  He explained that the Veteran experienced occasional episodes of effusion.  Thus, the Board concludes that there has been removal of semilunar cartilage which has been symptomatic.  

That said, the evidence does not reflect that a higher 20 percent rating is warranted under DC 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Here, there is no evidence of a dislocation of semilunar cartilage.  Moreover, although locking was noted on June 2010 examination, the Veteran reported that it only occurred a few times a year; therefore, episodes of locking do not more nearly approximate frequent episodes of locking.  Additionally, although there is evidence of pain, this symptom already has been evaluated in providing him with a 10 percent rating under Diagnostic Code 5010-5260.  The evaluation of the same disability or its manifestations under various diagnoses, which to reiterate is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Here, since the symptom of pain already has been considered in assigning a rating under Diagnostic Code 5010-5260, it cannot also be used to assign a rating under Diagnostic Code 5258.  Finally, although the examiner checked a box indicating the Veteran had frequent episodes of effusion on the March 2013 VA examination report, he wrote that the Veteran experienced only occasional episodes.  The Board places greater weight of probative value on the written description provided by the examiner that explained the nature of the episodes of effusion than on the box checkmark indicating frequent episodes, which did not provide for choosing of any lesser frequency of episodes of effusion.  Therefore, the evidence also does not reflect frequent episodes of effusion into the joint.  Thus, the Board concludes that a preponderance of the evidence is against a finding that a higher 20 percent rating under Diagnostic Code 5258 is warranted.

The Board finds that there is no evidence of ankylosis (fixation), and therefore a rating under Diagnostic Code 5256 is not warranted.  Similarly, Diagnostic Code 5262 provides for higher ratings where there is malunion or nonunion of the tibia and fibula.  As such symptomatology has not been shown, a rating under Diagnostic Code 5262 is nor warranted.  The remaining Diagnostic Code relating to knee disabilities is 5263.  However, there has never been any evidence of acquired, traumatic genu recurvatum to warrant application of this Diagnostic Code.  

Accordingly, the Board finds that prior to December 19, 2016, a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for degenerative joint disease of the knee based on limitation of motion criteria.  However, the evidence more nearly approximates symptomatic removal of the semilunar cartilage; thus, he is entitled to a separate 10 percent rating under Diagnostic Code 5259 during this time period.  

2. From February 1, 2018

As noted above, the Veteran underwent a total knee replacement in December 2016 and, in a March 2017 rating decision, the RO combined and recharacterized the Veteran's right knee disabilities to right knee total arthroplasty (DC 5055), the diagnostic criteria specifically applicable to knee replacement (prosthesis), effective December 19, 2016.  Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  After this one year period, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  In its March 2017 rating decision, the RO assigned a rating of 30 percent effective February 1, 2018.

Diagnostic Codes 5260 and 5261 assign disability ratings based upon limitation of motion of the leg and Diagnostic Code 5256 evaluates ankylosis of the knee, as described above.  At the time of this decision, there is no evidence in the record showing chronic residuals such as severe painful motion or weakness in the right knee since February 1, 2018.  The record shows no evidence of limitation of flexion or extension of the right knee, including when considering pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would warrant a rating in excess of 30 percent.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).Additionally, there is no evidence of ankylosis since February 1, 2018 that would warrant rating in excess of 30 percent.  

Accordingly, as the preponderance of the evidence is against the claim for a rating in excess of 30 percent for residuals of total knee replacement from February 1, 2018 forward, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.   Status Post Removal of Osteoma, Right Frontal Sinus

The Veteran seeks entitlement to an increased rating for status post removal of osteoma, right frontal sinus.  He has been evaluated under 38 C.F.R. § 4.97 Diagnostic Code 6599-6512.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most nearly approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 6599 refers to unlisted diseases of the nose and throat, while the more specific Diagnostic Code 6512 refers to sinusitis.  The Veteran has been rated at 10 percent prior to March 8, 2016, 30 percent from March 8, 2016, to July 27, 2016, and 10 percent from July 27, 2016.

Sinusitis is to be evaluated under the general rating formula for sinusitis DC 6510-6514.  Under DC 6512, a 10 percent disability evaluation is warranted for sinusitis that results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent disability evaluation is warranted for sinusitis that results in three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent disability evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness or affected sinus, and purulent discharge or crusting after repeated surgeries.

1. Prior to March 8, 2016

A VA examination of the Veteran's right frontal sinus was conducted in June 2010.  The examiner diagnosed the Veteran with chronic sinusitis and found constant difficulty breathing and nasal speech with mild hoarseness.  The Veteran reported having a history of 2 incapacitating episodes a year requiring 4 to 6 weeks of antibiotic treatment.  He also reported having 4 non-incapacitating episodes of sinusitis per year, manifested by headache and sinus pain, and lasting 7 to 14 days.  The Veteran reported having sinusitis symptoms of headaches, sinus pain, sinus tenderness, and fever.  The Veteran reported having rhinitis symptoms of nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  There was 30 percent obstruction of the nasal passage on the left and on the right.  There were no nasal polyps and no septal deviation noted.  There was permanent hypertrophy or turbinates from bacterial rhinitis.  The examiner noted there was tenderness of the maxillary sinus.  The examiner found that the Veteran's sinusitis would cause the Veteran moderate pain and fatigue and occasionally affected the Veteran's speech and hearing.  A CT sinus scan revealed some mild mucoperiosteal thickening along the ethmoid and maxillary sinuses and the ostiomeatal complexes were occluded.  The larynx was noted to be normal.

A March 2013 VA examination of the Veteran's sinuses found that he had sinusitis and rhinitis.  The examiner noted the Veteran had osteoma removal during service and a non-traumatic deviated septal repair in about 2001.  In the twelve months prior to the exam, the Veteran had five non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge and crusting.  Examination revealed current symptoms of purulent discharge or crusting.  The examiner noted that the Veteran did not show 50% obstruction of the nasal passage on both sides due to rhinitis.  Although there was permanent hypertrophy of the nasal turbinates, there were no nasal polyps.  The examiner noted the Veteran did not have chronic laryngitis.  The examiner reviewed CT scan imagery taken on March 5, 2013, and found minimal sinusitis involving both ethmoid and right maxillary sinuses.  The examiner found that the Veteran's sinus condition had required 5 episodes of work loss (3 days each) in the last 12 months due to follow-up visits to his primary care provider and antibiotic therapy.

The Veteran was treated by private physicians in July 2015 and January and February 2016.  The physician conducting the July 2015 treatment found that the Veteran had stable chronic bilateral sinusitis.  The January 2016 treatment report again diagnosed the Veteran with chronic bilateral sinusitis.  In February 2016 a private physician conducted a nasal endoscopy and found 80 percent obstruction on the left, inferior turbinate hypertrophy, and septal deviation, but no polypoid changes and no purulent discharge. 

The claims file contains two written statements relating to the Veteran's sinuses during this period.  In a January 2016 statement, the Veteran's wife stated that the Veteran had sinus problems including congestion, nasal blockage, and headaches.  The Veteran's February 2016 statement described his sinus problem as leading to sinus infections, upper respiratory infections, and clogged sinuses.  He said that he has been treated for incidents malaise and weakness numerous times during and after his time of service.

The Board finds that the Veteran's impairment prior to March 8, 2016, most nearly approximates the criteria for a 10 percent rating on the General Rating Formula for Sinusitis.  The two VA examinations during this period indicated that the Veteran had suffered four and five non-incapacitating episodes of sinusitis in the 12 months prior to the examinations.  There was no record of three or more incapacitating episode of sinusitis requiring prolonged antibiotic treatment or of radical surgery with chronic osteomyelitis, or near constant sinusitis, or purulent discharge and crusting after repeated surgeries.  Thus, the criteria for a rating in excess of 10 percent under DC 6512 for this period have not been met.

The Board has also considered whether the Veteran is entitled to a rating under any other applicable criteria during this period.  Although bacterial rhinitis was diagnosed and there was noted to be permanent hypertrophy of turbinates, there was not more than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  Thus, the Veteran is not entitled to a separate rating under Diagnostic Code 6523.  38 C.F.R. § 4.97.  Likewise, although septal deviation has been shown, the evidence does not show 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Therefore, the Veteran also is not entitled to a rating under Diagnostic Code 6502.  Similarly, there is an indication that the Veteran experienced hoarseness, and the Board has considered rating under Diagnostic Code 6516 for chronic laryngitis.  Although hoarseness has been indicated, a disability rating of 10 percent is warranted for hoarseness, with inflammation of cords or mucous membrane.  The evidence does not show any inflammation of the vocal cords or mucous membranes.  Therefore, a separate rating under Diagnostic Code 6516 also is not warranted.

2. From March 8, 2016 to prior to July 27, 2016

The Veteran underwent a private examination of his sinuses on March 8, 2016.  The Veteran's private physician used the VA's Disability Benefits Questionnaire for Sinusitis and Rhinitis.  This physician stated that the Veteran had chronic sinusitis detected only by imaging studies, episodes of sinusitis, near constant sinusitis, headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The physician stated that the Veteran had suffered seven or more non-incapacitating episodes of sinusitis in addition to at least one incapacitating episode requiring prolonged antibiotic treatment.  The physician also found that the Veteran had chronic laryngitis with hoarseness.  There was no inflammation of vocal cords or mucous membrane, thickening or nodules of vocal cords, submucous infiltration of vocal cords, vocal cord polyps, or any othe symptoms of a larynx condition.  The physician noted that the Veteran had had sinus surgery in 1994 and 2002 and stated that there was greater than 50 percent obstruction of both sides of the nasal passage due to rhinitis, complete obstruction of one side due to rhinitis, and permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The physician reported that he had viewed imagery of the Veteran's nasal and laryngeal endoscopies.  The physician noted that the Veteran had chronic laryngitis with hoarseness.

Although this examination report reflects that the Veteran had near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus and purulent discharge or crusting, there is no evidence the Veteran has had repeated sinusitis related surgeries.  Although the Veteran underwent an osteoma removal of the frontal sinus during service and a deviated nasal septum repair around 2001, there is no evidence of repeated sinus-related surgeries.  Additionally, the examination report is inconsistent with the other examinations of the Veteran both before and after March 2016 (as described below) and the other evidence of record in its diagnoses of near constant sinusitis, its report of the complete obstruction of at least one nasal passage, and its statement that the Veteran suffered 7 or more non- incapacitating episodes of sinusitis in the last 12 months.  Accordingly, the preponderance of the evidence is against the claim for a rating in excess of 30 percent for status post removal of osteoma, right frontal sinus, including any ratings under any other applicable criteria, from March 8, 2016, to July 27, 2016, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3. From July 27, 2016

The most recent VA examination of the Veteran's sinuses was performed on July 27, 2016.  The Veteran reported post-nasal drainage of thick mucus with painful pressure in his sinus.  The examiner diagnosed chronic sinusitis and that he had current symptoms of pain and tenderness of the affected sinus.  The examiner reported that the Veteran had no incapacitating or non-incapacitating episodes of sinusitis characterized by headaches, pain, or purulent discharge or crusting in the past twelve months.  The examiner did not report that there was any nasal obstruction or polyps shown.  The examiner stated that imaging of the sinuses or other areas was not performed and that the Veteran's sinus condition did not impact his ability to work.

The Veteran had sinus surgery in November 2016, performed by a private doctor.  The physician noted the Veteran had not had any sinonasal surgeries previously.  The private doctor diagnosed the Veteran with chronic sinusitis and rhinitis, post-nasal drip, and inferior turbinate hypertrophy with septal deviation.  The physician noted associated signs and symptoms included nasal congestion and clear drainage, nasal congestion with purulent drainage, rhinitis, and sinus pressure.  The doctor performed a maxillary, frontal, and sphenoid balloon sinuplasties and an inferior turbinate submucous resection.

The Veteran was seen at a VA facility for his sinusitis in February 2017 and July 2017.  In February 2017 the Veteran requested a renewal of his cetirizine prescription to address allergies, and in July 2017 the Veteran complained of right sinus blockage and his prescriptions for Flonase and loratadine were renewed. 

The Board finds that a rating in excess of 10 percent is not warranted for the period beginning July 27, 2016.  The evidence of record does not show that the Veteran had three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and there is no evidence of radical surgery with chronic osteomyelitis, or near constant sinusitis after repeated surgeries.  Additionally, the evidence does not show symptoms that would warrant any ratings under any other pertinent criteria.  See 38 C.F.R. § 4.97, Diagnostic Codes 6523, 6502, and 6516.





ORDER

The appeals seeking increased ratings for sciatic nerve dysfunction of the left and right lower extremities are dismissed.

From June 2, 2010, a rating in excess of 20 percent for low back syndrome is denied.

From March 8, 2016 to prior to July 27, 2016, a rating in excess of 40 percent for low back syndrome is denied.

From July 27, 2016, a 40 percent, but no higher, rating is granted, subject to the regulations governing the payment of monetary awards.

Prior to December 19, 2016, a disability rating in excess of 20 percent, for status post lateral meniscectomy of the right knee based on instability is denied.

Prior to December 19, 2016, a disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

Prior to December 19, 2016, a separate 10 percent, but no higher, rating for symptomatic removal of the semilunar cartilage of the right knee is granted, subject to regulations governing the payment of monetary awards.

From February 1, 2018, an initial disability rating in excess of 30 percent for residuals of right total knee replacement is denied.  

For status post removal of osteoma, right frontal sinus, entitlement to a compensable rating prior to March 8, 2016, to a disability rating in excess of 30 percent from March 8, 2016 to prior to July 27, 2016, and to a disability rating in excess of 10 percent from July 27, 2016, is denied.



REMAND

The issue of entitlement to a separate rating for bowel or bladder impairment and erectile dysfunction as secondary to service-connected low back disability has been raised by the record in the June 2010 VA examination and the March 2016 private examination report.  As noted in the above decision, neurological impairment from a service-connected spine disability should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  However, in this case the evidence is unclear as to whether these disabilities are related to the Veteran's service-connected lumbar spine disability, and if so whether they are entitled to separate compensable ratings.  Therefore, further development is required to determine whether any separate compensable ratings are warranted.

Accordingly, the issue is REMANDED for the following actions:
 
1.   Obtain any updated VA treatment records from October 2017 to the present.

2.   Schedule the Veteran for a VA examination to ascertain the nature and etiology of any bowel and bladder impairment and erectile dysfunction.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has bowel or bladder impairment, including a neurogenic bladder, or erectile dysfunction that was caused by his service-connected lumbar spine disability?
(b)  Is it at least as likely as not (50 percent probability or greater) that Veteran has bowel or bladder impairment, including a neurogenic bladder, or erectile dysfunction that is aggravated beyond the natural progression of the disability by his service-connected lumbar spine disability?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.   Thereafter, and after undertaking any additional development deemed necessary, the RO should readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


